Exhibit 10.2

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

Execution Copy

MANUFACTURING AND SUPPLY AGREEMENT

by and between

ETHYPHARM S.A.

and

AMPIO PHARMACEUTICALS, INC.

* * *



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

TABLE OF CONTENTS

 

 

          Page  

ARTICLE 1 DEFINITIONS

     4   

ARTICLE 2 APPOINTMENT OF MANUFACTURER

     8   

2.1

   Requirements      8   

2.2

   Third Party Manufacturer      8   

2.3

   Joint Manufacturing Committee      8   

ARTICLE 3 REGULATORY AND QUALITY UNDERTAKINGS

     9   

3.1

   Regulatory      9   

3.2

   Import and Packaging      9   

3.3

   Change in Specifications      9   

3.4

   Advertising, Promotional Materials, and Public Statements      10   

3.5

   Product Complaints and Adverse Drug Experiences      10   

3.6

   Facility Maintenance; Inspection; Reports      10   

3.7

   Filing Requirements and Maintenance      10   

3.8

   Product Recall      11   

3.9

   Quality Agreement      11   

ARTICLE 4 FORECAST, ORDER, SUPPLY PRICE, SUPPLY INTERRUPTION

     12   

4.1

   Forecast Reports      12   

4.2

   Product Orders      12   

4.3

   Batch Sizes of Product      12   

4.4

   Inventories      12   

4.5

   Supply Price of the Product      13   

4.6

   Supply Interruption      13   

4.7

   Deficiency Notice      14   

4.8

   Determination of Deficiency      14   

4.9

   Rejection for Deficiency      15   

ARTICLE 5 WARRANTIES AND COVENANTS

     15   

5.1

   Certain Representations and Warranties of Ethypharm      15   

5.2

   Certain Representations and Warranties of Ampio      15   

5.3

   Certain Covenants of Ampio      16   

5.4

   Certain Covenants of Ethypharm      16   

5.5

   Storage      16   



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

5.6

   Representation and Warranties with Regard to Status      16   

5.7

   Compliance with Specifications and cGMP      16   

5.8

   Limitation of Warranty      17   

ARTICLE 6 INDEMNIFICATION AND LIMITATION OF LIABILITY

     17   

6.1

   Ethypharm’s Indemnification Obligations      17   

6.2

   Ampio’s Indemnification Obligations      17   

6.3

   Indemnification Procedures      17   

6.4

   Limitation of Liability      18   

ARTICLE 7 INSURANCE

     18   

ARTICLE 8 CONFIDENTIALITY

     19   

8.1

   Treatment of Confidential Information      19   

8.2

   Limits on Disclosure      19   

ARTICLE 9 TERM AND TERMINATION

     20   

9.1

   Term      20   

9.2

   Termination for Breach      20   

9.3

   Termination for Bankruptcy      20   

9.4

   Withdrawal of Regulatory Approval and NDA      20   

9.5

   No Waiver of Termination Rights      20   

ARTICLE 10 FORCE MAJEURE

     21   

10.1

   Effects of Force Majeure      21   

10.2

   Notice of Force Majeure      21   

ARTICLE 11 Miscellaneous

     21   

11.1

   Dispute Resolution      21   

11.2

   Independent Contractors      22   

11.3

   Assignment      22   

11.4

   Governing Law      22   

11.5

   No Implied Waiver      22   

11.6

   Notice      22   

11.7

   Amendments      23   

11.8

   Counterparts      23   

11.9

   Interpretation      24   

11.10

   Entire Agreement      24   

11.11

   Benefit; Binding Effect      24   

11.12

   Survival      24   

11.13

   Further Assurances      24   

11.14

   Severability      24   

11.15

   Use of Names; Publicity      25         



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

MANUFACTURING AND SUPPLY AGREEMENT

THIS MANUFACTURING AND SUPPLY AGREEMENT (the “Agreement”), dated as of
September 10, 2012 (the “Effective Date”), is entered into by and between
ETHYPHARM S.A., a corporation organized under the laws of France with an address
at 194 Bureaux de la Colline, F92213 Saint-Cloud, France (“Ethypharm”), and
AMPIO PHARMACEUTICALS, INC., a corporation organized under the laws of the state
of Delaware with an address at 5445 DTC Parkway, Suite 925, Greenwood Village,
Colorado 80111, USA (“Ampio”).

WHEREAS, Ethypharm and Valeant International (Barbados) SRL (formerly Biovail
Laboratories International, SRL) (“Valeant”) entered into that certain NDA
Assignment and License Agreement dated as of February 6, 2009 (the “License
Agreement”) under which Valeant was given rights from Ethypharm to use the
Technology (as defined below) to develop and commercialize the Product (as
defined below) on a worldwide basis;

WHEREAS, pursuant to that certain Contract Assignment and License Agreement,
dated December 20, 2011, between Valeant and Ampio, Ampio was assigned all of
Valeant’s rights under the License Agreement;

WHEREAS, pursuant to the terms of the License Agreement, Ampio has developed the
Product and its related Regulatory Documentation (as defined below) and is in
the process of registration of the Product in different countries of the
Territory (as defined below).

WHEREAS, pursuant to the terms of the License Agreement, Ampio has engaged
Ethypharm, who has accepted, as its exclusive manufacturer and supplier of the
Product in the Territory;

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
of the Parties hereinafter set forth, the parties agree as follows:

ARTICLE 1

DEFINITIONS

“Affiliate” means, with respect to any Person, any other Person that (directly
or indirectly) is controlled by, controls, or is under common control with such
Person. For purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to a Person means direct or indirect beneficial or legal
ownership of more than fifty percent (50%) of the voting interest in, or more
than fifty percent (50%) of the equity of or the right to appoint more than
fifty percent (50%) of the directors or managers of the corporation or other
business entity or the power to direct or cause the direction of the management
and policies of such corporation or entity, whether pursuant to the ownership of
voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

“cGMP” shall mean the practices required with respect to the manufacture of the
Product by the provisions of EC Commission Directive 2003/94/CE together with
the Guide to Good Manufacturing Practice published by the EC Commission in 1992
(ISBN 92-826-3180-X) and by the Food and Drug Administration in the provisions
of 21 C.F.R., parts 210 and 211.

“Commercial Manufacturing Site” means Ethypharm’s manufacturing site at
Châteauneuf en Thymerais, France, or any other manufacturing site to be agreed
upon by both parties pursuant to the terms of this Agreement.

“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a party with respect to any objective, reasonable, diligent, good
faith efforts to accomplish such objective that such party would normally use to
accomplish a similar objective under similar circumstances, it being understood
and agreed that with respect to the research, development or commercialization
of the Product, such efforts shall be substantially equivalent to those efforts
and resources commonly used by a party for a similar pharmaceutical product
owned by it or to which it has rights, which product is at a similar stage in
its development or product life and is of similar market potential taking into
account efficacy, safety, anticipated labeling, the competitiveness of
alternative products in the marketplace, the patent and other proprietary
position of the product, the likelihood of regulatory approval, commercial value
of the product, alternative products and other relevant factors.

“Confidential Information” means all trade secrets, processes, formulae, data,
know-how, improvements, inventions, chemical or biological materials,
techniques, marketing plans, strategies, customer lists, or other information
that has been created, discovered, or developed by a party or its Affiliate, or
has otherwise become known to a party or its Affiliate, or to which rights have
been assigned to or by a party or its Affiliate (including, without limitation
all information and materials of a party’s (or its Affiliates’) customers and
any other third party and their consultants), in each case that are disclosed by
such party or its Affiliate to the other party, regardless of whether any of the
foregoing is marked “confidential” or “proprietary” or communicated to the other
by the disclosing party in oral, written or graphic, or electronic form;
provided, however, that Confidential Information shall not include any
information:

(A) that, at the time of its disclosure, is generally available within the
industry;

(B) that, after its disclosure in connection herewith, becomes generally
available within the industry, through no act or failure to act on the part of
the receiving party or its Affiliates;

(C) that becomes available to the recipient of such information from a third
party that does not owe a duty of confidentiality to the disclosing party in
relation to that Confidential Information; or

(D) that the recipient of which can demonstrate was independently developed by
or for such recipient without the aid, application or use of the Confidential
Information disclosed to the recipient by the disclosing party or its Affiliates
in connection herewith.

 

CONFIDENTIAL    5 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

“Defect” means any flaw making the Product dangerous or unsuitable for use or
otherwise unsuitable for sale.

“Deficiency Notice” has the meaning set forth in Section 4.7.

“Due Delivery Date” has the meaning set forth in Section 4.6.

“Effective Date” means the date hereof.

“EX Works” or :EXW” has the meaning provided in INCOTERM rules of the
International Chamber of Commerce of 2010.

“FDA” means the United States Food and Drug Administration or any successor
government agency.

“First Commercial Sale” means the first sale of the Product under this Agreement
by Ampio, its Affiliates or Licenses in arms’ length transaction to an
unaffiliated Person.

“Forecast Report” has the meaning set forth in Section 4.1.

“Ineligible Person” has the meaning set forth in Section 5.6.

“Infringement Notice” has the meaning set forth in Section 11.1.

“Intellectual Property” means all (i) patent applications, continuation
applications, continuation in part applications, divisional applications, any
corresponding foreign patent applications to any of the foregoing, and any
patents that may grant or may have been granted on any of the foregoing,
including reissues, re-examinations and extensions; (ii) rights in know-how,
trade secrets, inventions (whether patentable or otherwise), data, processes,
techniques, procedures, compositions, devices, methods, formulas, protocols and
information, whether patentable or not; (iii) copyrightable works, copyrights
and applications, registrations and renewals; (iv) other intellectual
proprietary rights; in each case, whether or not registered, applied for or
granted; and (v) copies and tangible memorializations of any one or more of the
foregoing.

“Losses” has the meaning set forth in Section 6.1.

“Notice of Observations” has the meaning set forth in Section 3.6.

“Person” means a natural person, corporation, partnership, company or other
entity.

“Pain Field” means the prevention and/or treatment of pain in human beings.

 

CONFIDENTIAL    6 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

“Product” means an oral rapid dissolve or oral disintegrating tablet formulation
of TRAMADOL as the only active pharmaceutical ingredient in [***] dosage
strengths for indication outside the Pain Field manufactured in accordance with
the Specifications.

“Quality Agreement” has the meaning set forth in Section 3.9.

“Regulatory Approval” means the approvals or authorizations of relevant
Regulatory Authorities, necessary for the import, marketing and sale of the
Product in the Territory.

“Regulatory Authority” means any competent regulatory authority or other
governmental body responsible for approving and authorizing the import,
manufacture or marketing of Product in the Territory.

“Regulatory Documentation” means all submissions to the FDA or other Regulatory
Authorities as applicable, including, without limitation, any clinical data,
clinical studies, tests, and biostudies, NDAs, as well as all correspondence
with regulatory authorities, registrations and licenses, regulatory drug lists,
advertising and promotion documents, adverse event files, complaint files,
manufacturing records and inspection reports, in each case related to or used in
connection with the Product.

“Specifications” means all those manufacturing, testing, packaging, labeling,
storage and quality control specifications established for the Product by Ampio
in compliance with the requirements of the cGMPs and other regulatory
requirements, as set forth in Exhibit C hereto as may be supplemented or amended
from time to time by agreement of the parties, as further defined in the Quality
Agreement.

“Supply Interruption” has the meaning set forth in Section 4.6.

“Supply Price” has the meaning set forth in Section 4.5 hereof.

“Technology” means Ethypharm’s proprietary [***] technology, and all patents,
patent applications, trademarks, copyrights, proprietary know-how and all other
related Intellectual Property rights owned by Ethypharm relating to the Product.

“Term” has the meaning set forth in Section 9.1 hereof.

“Territory” means all the different countries where the Product will be marketed
by Ampio or its Licenses.

“Third Party Manufacturer” has the meaning set forth in Section 2.2.

 

CONFIDENTIAL    7 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 2

APPOINTMENT OF MANUFACTURER

2.1 Requirements. During the Term, subject to Section 4.6 below, Ampio, itself
or through its Affiliates or Licensees, shall purchase all of their requirements
for Product exclusively from Ethypharm, or its Third Party Manufacturer as
applicable, and Ethypharm, and its Third Party Manufacturer as applicable, shall
manufacture and supply to Ampio, its Affiliates and Licenses all of their
requirements for Product. All Product manufactured and supplied hereunder
whether by Ethypharm or Third Party Manufacturer shall be performed in
compliance with the Quality Agreement and Specifications including cGMP and all
applicable laws, rules and regulations.

2.2 Third Party Manufacturer. Ethypharm shall not subcontract its manufacturing
and supply obligations hereunder to any third party; provided, however, upon the
prior written consent of Ampio, Ethypharm shall be entitled to contract with a
third party for the purposes of such party’s producing part or all of the
Product, and maintaining quality control with respect to such Product, in lieu
of and on behalf of Ethypharm (a “Third Party Manufacturer”) in which case
Ethypharm shall remain liable to Ampio for all of its obligations, including but
not limited to the performance of the Third Party Manufacturer, herein, and
Ampio shall either (at Ethypharm’s discretion) start purchasing the Product
directly from the Third Party Manufacturer (according to the same terms and
conditions as apply to the supply of Product by Ethypharm to Ampio hereunder),
or continue purchasing the Product through Ethypharm. Ethypharm shall give Ampio
reasonable notice of any proposal to appoint a Third Party Manufacturer and
shall satisfy all legal and regulatory requirements relating to any variation of
the Regularity Approval relating to such appointment at its own cost and shall
procure for Ampio reasonable inspection and audit rights (which rights are no
less favorable to Ampio than those it possesses hereunder with respect to
Ethypharm) in respect of the Third Party Manufacturer’s Manufacturing Site.
Ethypharm shall warrant in writing to Ampio that the Third Party Manufacturer:
(i) has and will maintain the requisite capacity to satisfy Ethypharm’s
production and delivery obligations, and to meet Ampio’s order requirements,
hereunder with respect to the Product in accordance with the Specifications and
the terms and conditions of this Agreement; (ii) complies and will comply with
all applicable laws and holds all applicable licensees and permits necessary for
the manufacture of the Product in compliance with cGMP; (iii) has and will have
the right to use all related intellectual property and Confidential Information
of Ethypharm necessary to manufacture the Product in accordance with the
Specifications and the terms and conditions of this Agreement.

2.3 Joint Manufacturing Committee. On the Effective Date, the parties will
establish a Joint Manufacturing Committee consisting of four members, two of
whom shall be appointed by Ethypharm and two of whom shall be appointed by
Ampio. Initially, Ethypharm’s representatives to the Committee shall be Hafid
Touam and Antoine Poncy, and Ampio’s representative shall be Amy Poshusta and
one additional to be named. The Committee shall meet, either in person or by
teleconference, at least quarterly to discuss the following matters relating to
the manufacture and supply of the Product:

1. coordinate forecasting, ordering and other supply-related logistics;

 

CONFIDENTIAL    8 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

2. discuss supply-related issues, including shortfalls and quality issues;

3. discuss and coordinate manufacturing-related complaints, recalls and any
other supply related issues;

4. review and discuss proposals to engage, qualify and maintain Third Party
Manufacturers and Additional Manufacturing Facilities;

5. discuss the content and scope of any quality audit undertaken, or to be
undertaken, relating to Third Party Manufacturers;

6. review and agree on budgets for any additional technical assistance agreed to
by the parties;

7. discuss requirements for supply of Product and mechanisms to maintain supply,
e.g., by increasing batch sizes and/or capacity or through additional sources;

8. discuss technology and regulatory issues including tech transfer, changes in
Specifications, API sourcing, stability studies, inspections and audits; and

9. perform such other functions as may be appropriate with respect to the
manufacture of the Product.

All decisions of the Joint Manufacturing Committee will be made by unanimous
vote. If the Committee cannot reach agreement on any particular issue, the issue
will be brought to the Chief Executive Officers of the parties, who shall have a
period of 30 days to find an acceptable resolution to the issue. If the issue is
not resolved during such 30 day period, either party may bring the issue to a
court of competent jurisdiction for resolution, in accordance with Section 11.1
below.

ARTICLE 3

REGULATORY AND QUALITY UNDERTAKINGS

3.1 Regulatory. Ampio, as the holder of the Regulatory Approval, shall be
responsible for obtaining, maintaining and fulfilling all legal and regulatory
requirements in the Territory at its own cost, with respect to the Product
during the Term, as required by all applicable laws and regulations in the
Territory.

3.2 Import and Packaging. Ampio shall be responsible for the shipping, freight
and handling of Product following its delivery to Ampio at the Commercial
Manufacturing Site and shall additionally be responsible for finished product
packaging operations with respect to Product and shall ensure compliance with
any and all laws and regulations in the Territory to the import and export of
the Product in the Territory.

3.3 Change in Specifications. In the event that a Regulatory Authority imposes
any change affecting the manufacture of the Product, the parties, acting through
the Joint Manufacturing Committee, shall discuss in good faith with a view to
reaching agreement on the

 

CONFIDENTIAL    9 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

actions and timing required to effect such change, which shall be at the costs
and expense of Ampio. All such changes required by any Regulatory Authorities or
by Ampio shall be made at Ampio’s costs and expenses. Any modifications to
Specifications and /or the manufacturing instructions shall be implemented and
validated in accordance with the terms of the Quality Agreement.

3.4 Advertising, Promotional Materials, and Public Statements. Ampio shall be
solely responsible for all sales, marketing and advertising activities related
to the Product in the Territory and shall ensure that all advertising and
promotional materials comply with applicable laws, rules and regulations in the
Territory.

3.5 Product Complaints and Adverse Drug Experiences. Ampio shall, at its sole
cost and expense, be responsible for handling all customer Product complaints
and all adverse event reporting, annual reporting, pharmacovigilance and other
required, ongoing regulatory reporting activities normally and customarily
associated with sales and marketing of pharmaceutical products in the Territory,
in each case, in accordance with applicable laws.

3.6 Facility Maintenance; Inspection; Reports. Each party shall maintain and
operate its respective facilities and implement such quality control procedures
so as to meet the requirements of applicable FDA or any other relevant
regulations and so as to be able to perform timely its obligations hereunder.
Each party shall (and shall cause its Third Party Manufacturers and packagers,
if applicable, to) permit quality assurance representatives of the other party
to inspect its facilities, including the Commercial Manufacturing Site, once per
calendar year upon reasonable written notice, during normal business hours and
on a confidential basis; provided, that, if an inspecting party finds any
non-compliance during any such inspection with respect to the Product, the party
subject to inspection shall (i) use Commercially Reasonable Efforts to promptly
and diligently rectify such non-compliance and implement appropriate procedures
with a view to avoiding such non-compliance and (ii) permit such additional
inspection(s) by the inspecting party as such inspecting party shall deem
reasonably necessary to verify that such non-compliance has been rectified. Each
party shall promptly provide the other party with a copy of any correspondences
exchanged with any Regulatory Authorities, together with the response and
corrective action taken by the party with respect to the Product.

3.7 Filing Requirements and Maintenance. Ampio shall promptly comply with all
filing and reporting requirements with respect to the Product, including general
reporting requirements necessary to keep and maintain the Regulatory
Documentation for the Regulatory Approval current with the Regulatory Authority
and any applicable clinical study. Ampio shall be responsible for conducting all
stability studies at its own cost and expense that may be required for ongoing
marketing and sale of the Product during the Term and such stability studies
shall be conducted in compliance with the Regulatory Documentation, the
Regulatory Approval and other Regulatory Authorities requirements.

 

CONFIDENTIAL    10 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

3.8 Product Recall.

                (a) Ampio or its Affiliates, licensees or Licenses shall be
responsible for handling the recall or seizure of any Product distributed by or
on behalf of Ampio hereunder at its own costs and expense. Notwithstanding the
foregoing, in the event Ampio decides to recall or seize any Product distributed
under this Agreement, and such recall or seizure is found to have been caused by
a failure of Ethypharm to manufacture the Product in accordance with
Specifications or cGMP, Ethypharm shall reimburse Ampio for all external costs
associated with such recall or seizure (including shipping, handling costs and
credits to customers). Any decision to recall, withdraw or cease distribution of
Product shall be made by Ampio only following consultation with Ethypharm,
taking such reasonable action as it considers to be appropriate under the
circumstances to limit the risk to both parties and assure compliance by the
parties with the requirements of applicable laws. For purposes of this
Section 3.8, “recall” means (i) any action by Ethypharm, Ampio or any Affiliate
of either to recover title to or possession of any Product sold or shipped
(including, but not limited to, market withdrawal) and/or (ii) any decision by
Ampio not to sell or ship any Products to third parties that would have been
subject to recall if they had been sold or shipped, in each case taken in the
good faith belief that such action was appropriate under the circumstances. For
purposes of this Section 3.8, “seizure” means any action by any governmental
authority to detain or destroy any Product.

                (b) Following the First Commercial Sale, Ethypharm and Ampio
shall keep the other fully informed in writing of any notification or other
information, whether received directly or indirectly, that might (i) affect the
Regulatory Authority’s approval to market the Product under the Regulatory
Approval or the safety or effectiveness of the Product, (ii) result in liability
issues or otherwise necessitate action on the part of either party, or
(iii) result in the recall or seizure of the Product. Ampio will be responsible
for assuring that such recall is closed-out with relevant Regulatory Authority.

3.9 Quality Agreement. As promptly as practicable after the Effective Date, but
in any event no later than six months following the date of receipt by Ampio or
its distributors or licensees of the first Regulatory Approval for the Product
in the Territory, the parties will negotiate in good faith and execute a Quality
Agreement (the “Quality Agreement”) setting forth each party’s obligations for
ensuring that the Product is manufactured and sold in compliance with cGMP and
concerning the delimitation of pharmaceutical and quality responsibilities for
the manufacturing operations of the Product. This agreement shall contain
administrative information with responsibilities, supply and manufacturing
(premises, materials, batch numbering, shelf life and other information),
customary provisions, including change control, deviation, cGMP compliance,
complaint handling and investigation, annual product review, QC testing
(specification and method), documentations and inspections, batch release,
product recalls, stability studies and other quality related items in accordance
with applicable regulation and guidelines in the Territory.

 

CONFIDENTIAL    11 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 4

FORECAST, ORDER, SUPPLY PRICE, SUPPLY INTERRUPTION

4.1 Forecast Reports. No later than six months following the date of receipt by
Ampio or its distributors or licensees of the first Regulatory Approval for the
Product in the Territory, Ampio shall provide Ethypharm with a twelve (12) month
forecast of its estimated requirements of the Product, which shall be updated
quarterly during the Term to ensure that Ethypharm has at all times a twelve
(12) month forecast for Ampio’s estimated requirements of the Product (the
“Forecast Report”). The Forecast Report shall be expressed in quantities of bulk
tablet units of Product. Forecast Reports shall be provided to Ethypharm for
information purposes only and shall not constitute a firm commitment.

4.2 Product Orders. Ampio shall provide Ethypharm with binding and
non-cancellable orders of the Product four (4) months in advance, except for the
first order to support the First Commercial Sale (the “Commercial Launch
Supply”) which shall be placed six (6) months in advance. Ethypharm shall accept
all orders by written notice no later than ten (10) days following receipt of
each relevant order and shall deliver such quantities of Product ordered unless
the quantities ordered by Ampio vary by more than twenty-five percent (25%) from
the quantities indicated in the applicable Forecast Report. Ethypharm shall work
with Ampio using Commercially Reasonable Efforts to deliver such quantities of
Product that exceed more than twenty-five percent (25%) of the estimated
quantities of Product of the concerned Forecast Report. Ampio shall provide
Ethypharm in each order with the exact quantity of Product, delivery date and
the address to which the Product must be sent. These binding orders shall be
considered as firm offers and shall bind the Parties as soon as they are
accepted in writing by Ethypharm.

4.3 Batch Sizes of Product And Inventories.

(a) Each binding order placed by Ampio shall correspond to one full batch or
multiple full batches of the Product. A full batch size of Product is defined in
Exhibit A of this Agreement.

(b) Any proposed change in batch size shall be discussed with the Joint
Manufacturing Committee before implementation. Ethypharm shall be responsible
for implementing at its own discretion, any change in batch size during the Term
taking into account the Forecast Reports. Ampio shall be responsible for
obtaining all regulatory approvals, required, to implement changes in full batch
size required hereunder.

4.4 Inventories. Ampio shall at all times use reasonable efforts to keep
adequate inventories of Product to meet the market demand in the Territory.
These inventories shall be sufficient to cover the estimated requirement for at
least four (4) months. At Ampio’s request, such inventories shall be kept at
Ethypharm’s facility on Ampio’s behalf.

 

CONFIDENTIAL    12 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

4.5 Supply Price of the Product.

(a) All Product manufactured by Ethypharm or a Third Party Manufacturer, shall
be supplied in bulk tablet form ready for packaging and shall be delivered EX
WORKS Ethypharm’s Commercial Manufacturing Site. Ethypharm Supply Price to Ampio
is defined in Exhibit B of this Agreement. Ampio or its designated distributor
or sublicensee shall be responsible for the shipping, freight and handling of
the Product from Ethypharm’s Commercial Manufacturing Site and finished dosage
packaging. Ampio (a) shall pay Product invoices within thirty (30) days of date
of invoice. Ethypharm shall supply the Product in bulk tablet forms ready for
packaging and shall deliver the Product to Ampio, EX WORKS (Ethypharm’s
Commercial Manufacturing Site) (Incoterm 2010). The Supply Price as determined
above includes the active ingredient, excipients, testing and manufacturing
workmanship according to Ethypharm’s usual standards and in compliance with
cGMPs.

(b) [***]

(c) Ampio shall be responsible for all duties, tariffs, import and similar
charges other than sales and use taxes arising out of or related to the
manufacture of the Product. None of these costs shall be subject to recoupment
by Ampio from Ethypharm under this Agreement.

(d) At any time during the Term of this Agreement, in the event that one of the
Parties produces the written proof that an unforeseeable event beyond the
control of the Parties affects the economical conditions of the present
Agreement so as to modify substantially the contractual balance of this
Agreement for the sole benefit of one of the Party, the Parties agree to revise
the Supply Prices in good faith, taking into consideration the market of the
Product in the Territory, in order to put back both Parties in a situation
similar to the existing situation at the date of signature of the Agreement.
Each Party reserves the right to terminate this Agreement if the Parties are
unable to reach an agreement within three (3) months starting from the first
demand of conciliation by the most diligent Party.

4.6 Supply Interruption. A “Supply Interruption” shall be deemed to have
occurred if Ampio has not received ordered Product for more than sixty (60) days
past the scheduled and agreed upon due delivery date (“Due Delivery Date”) and
Ampio holds no saleable stock of the Product after attempting to maintain at
least four (4) months of sealable stock through binding orders made pursuant to
Section 4.3 (subject to Ethypharm’s delivery thereof), unless such Supply
Interruption is caused by (a) a delay due to a shortage in supply of usable
active pharmaceutical ingredient or any other manufacturing material supplied by
a third party through no fault of Ethypharm, (b) a material breach of this
Agreement by Ampio for which Ethypharm has provided written notice thereof to
Ampio or (c) a Force Majeure Event. During a Supply Interruption, Ampio, shall
be entitled to claim from Ethypharm a penalty of one per cent (1%) of the amount
of the late deliveries value of Product from the third week of delay, per each
week of delay. The total amount of penalty to be paid by Ethypharm shall not
exceed twenty per cent (20%) of the late deliveries value of Bulk Product not
delivered. Such payment shall be made to Ampio within thirty (30) days date of
Ampio’s invoice. Notwithstanding the other provisions of

 

CONFIDENTIAL    13 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

this Agreement, if a Supply Interruption lasts for more than three (3) months,
Ampio shall be permitted, at its discretion, (i) to require Ethypharm to use a
different supplier for the Product, once Ampio has provided reasonable notice to
Ethypharm of such requirement and/or (ii) to thereafter purchase some or all of
its requirement for the Product from a third party of its choosing and Ethypharm
shall grant all necessary licenses and provide all necessary and reasonable
cooperation to effect such transfer to the new manufacturing site, on conditions
to be agreed in writing by the Parties and subject to appropriate
confidentiality agreements being entered into by such third party.

4.7 Deficiency Notice. Ampio shall have the right to reject any portion of any
delivery of Product that deviates from Specifications without invalidating any
remainder of such delivery. Ampio shall inspect the Product upon receipt thereof
and shall give Ethypharm written notice (a “Deficiency Notice”) of all claims
for Product that deviates from the Specifications within thirty (30) days after
Ampio’s receipt thereof (or, in the case of any Defect not reasonably
susceptible to discovery upon receipt by Ampio, within thirty (30) days after
discovery thereof by Ampio, up until the final release of the Product in its
commercial packaging). Should Ampio fail to provide Ethypharm with a Deficiency
Notice within the applicable period, then the delivery shall be deemed to have
been accepted by Ampio upon the expiration of such period. Notwithstanding the
foregoing, if Ampio discovers that any Product materially deviates from
Specifications after final release of the Product in its commercial packaging,
such deviation was not reasonably susceptible to discovery upon receipt of the
Product from Ethypharm, and Ampio reasonably determines that such deviation was
due to Ethypharm’s manufacturing, Ampio may reject the delivery of such Product
within thirty (30) days after discovery thereof by Ampio, up until the final
expiration date of the Product.

4.8 Determination of Deficiency. Upon receipt of a Deficiency Notice, Ethypharm
shall have ten (10) business days to advise Ampio by notice in writing that it
disagrees with the contents of such Deficiency Notice. Should Ethypharm fail to
provide Ampio with a response to such Deficiency Notice within the applicable
period, then the delivery shall be deemed to have deviated from the
Specifications upon the expiration of such period. If Ethypharm responds to such
Deficiency Notice during such period and Ampio and Ethypharm fail to agree
within ten (10) business days of the date of Ethypharm’s response to Ampio as to
whether any Product identified in the Deficiency Notice deviates from the
Specifications, the parties shall mutually select an independent laboratory to
analyze the Product for compliance with the Specifications. Such analysis shall
be binding on the parties, and Ampio may reject such Product if such analysis
determines that the Product in question deviates from the Specifications. If
such analysis certifies that the Product does not deviate from the
Specifications, Ampio shall be deemed to have accepted delivery of such Product
on the fortieth (40th) day after delivery (or, in the case of any Defect not
reasonably susceptible to discovery upon receipt of the Product or Defect
discovered after final release by Ampio of the Product in its commercial
packaging pursuant to Section 4.7 above, on the fortieth (40th) day after
discovery by Ampio, but in no event after the expiration date of the Product).

 

CONFIDENTIAL    14 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

4.9 Rejection for Deficiency. If any delivery of Product is deemed or agreed
upon to deviate from the Specifications, at Ampio’s option, Ethypharm shall
either (a) accept a return of such delivery, correct such delivery with
replacement Product, if required, as soon as reasonably practicable and
reimburse Ampio for its shipping costs in connection with such delivery and such
returns within thirty (30) days, or (b) shall reimburse Ampio for Ampio’s costs
(including the purchase price of the Product and shipping costs with respect
thereto within thirty (30) days.

ARTICLE 5

WARRANTIES AND COVENANTS

5.1 Certain Representations and Warranties of Ethypharm. Ethypharm represents
and warrants to Ampio that as of the Effective Date (i) Ethypharm is duly
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization; (ii) Ethypharm has the full right, power and
authority to enter into this Agreement and to perform the activities required to
be performed by it in accordance with this Agreement; (iii) this Agreement is
legally binding upon Ethypharm and enforceable in accordance with its terms, and
the execution, delivery and performance of this Agreement by Ethypharm does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any material law or
regulation or order of any court, governmental body or administrative or other
agency having jurisdiction over it; (iv) there is no action, suit, proceeding or
investigation pending or threatened, against Ethypharm that questions the
validity of this Agreement or the right of Ethypharm to enter into this
Agreement or consummate the transactions contemplated hereby, nor does Ethypharm
have knowledge that there is any basis for the foregoing; (v) Ethypharm is not
in violation of any law or regulation, nor is it aware of any violation of any
law or regulation by any other person, which violation could reasonably be
expected to adversely affect its performance of its obligations hereunder and
(vi) Ethypharm is the owner or licensee of its Intellectual Property and
Technology pertaining to the Product, which is free and clear of any liens,
charges and encumbrances.

5.2 Certain Representations and Warranties of Ampio. Ampio represents and
warrants to Ethypharm that as of the Effective Date (i) Ampio is duly organized
and validly existing under the laws of the jurisdiction of its incorporation or
organization; (ii) Ampio has the full right, power and authority to enter into
this Agreement, to perform the activities required to be performed by it in
accordance with this Agreement; (iii) this Agreement is legally binding upon
Ampio and enforceable in accordance with its terms, and the execution, delivery,
and performance of this Agreement by Ampio does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it;
(iv) there is no action, suit, proceeding or investigation pending or threatened
against Ampio that questions the validity of this Agreement or the right of
Ampio to enter into this Agreement or consummate the transactions contemplated
hereby, nor does Ampio have knowledge that there is any basis for the foregoing;
(v) Ampio is not in violation of any law or regulation, nor is it aware of any
violation of any law or regulation by any other person, which violation could
reasonably be expected to adversely affect its performance of its obligations

 

CONFIDENTIAL    15 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

hereunder; (vi) Prior to First Commercial Sale in any particular jurisdiction,
Ampio or its distributor or licensee shall secure the right under the relevant
Regulatory Approval to pursue marketing and sale of the Product in such
jurisdiction.

5.3 Certain Covenants of Ampio . Ampio covenants and agrees, on behalf of itself
and its Affiliates, that during the Term (i) any Intellectual Property of Ampio,
including in particular trademarks of Ampio that are to be utilized by Ampio in
connection with the labeling and packaging of the Product are (or will be) the
property of Ampio, may be lawfully used as directed by Ampio; (ii) it will not
develop or perform any formulation or any developmental or other work or studies
on or with respect to the Product for its own use or benefit or for the use or
benefit of any Person in the Territory, other than pursuant to the development
and commercialization of the Product pursuant to the terms of the License
Agreement.

5.4 Certain Covenants of Ethypharm . Ethypharm covenants and agrees on behalf of
itself and its Affiliates and Third Party Manufacturer that it will not during
the Term, directly or indirectly alone, with or through a Third Party, sell,
develop, manufacture or market a product containing tramadol anywhere in the
world that is a dosage strength that is not a multiple of 25mg or not in the
Pain Field, without the prior written consent of Ampio.

5.5 Storage. Tablets of the Product under Ethypharm’s or Ampio’s control (as the
case may be) prior to distribution by Ampio in the Territory shall be stored by
Ethypharm or Ampio in a compliant manner and handled in accordance with the
Regulatory Documentation and applicable cGMP requirements.

5.6 Representation and Warranties with Regard to Status . Ampio and Ethypharm
each hereby represent and warrant to the other that, subject to the receipt by
Ampio or its distributors or sublicensees of relevant Regulatory Approvals,
neither it, their Affiliates, nor in the case of Ethypharm the Third Party
Manufacturer nor any of the officers, directors or employees of the foregoing is
prohibited by any law, rule or regulation or by any order, directive or policy
from selling the Product or other pharmaceutical products within the Territory
and that neither it nor any of its officers, directors, employees or Affiliates
or Third Party Manufacturer is a Person that is listed by a United States
federal agency as debarred, suspended or otherwise ineligible for federal
programs in the United States, its territories and protectorates (an “Ineligible
Person”) or proposed for such debarment or suspension.

5.7 Compliance with Specifications and cGMP . Ethypharm covenants and agrees
that the Product, when delivered to Ampio, will be manufactured, controlled and
supplied in accordance with the Specifications and with cGMP; the Product will
meet Ethypharm’s quality assurance standards; Product ingredients and contents
will conform with the list and Specifications for ingredients set forth in the
Regulatory Approval. Ethypharm will sell the Product to Ampio free of all liens
and encumbrances. Ethypharm and Ampio shall execute the Quality Agreement in
accordance with the terms hereof.

 

CONFIDENTIAL    16 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

5.8 Limitation of Warranty. EITHER PARTY GIVES NO OTHER WARRANTY UNDER THIS
AGREEMENT, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF NON-INFRINGEMENT, OF
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 6

INDEMNIFICATION AND LIMITATION OF LIABILITY

6.1 Ethypharm’s Indemnification Obligations . Ethypharm shall indemnify and hold
Ampio and its Affiliates and their respective officers, directors, stockholders,
employees and agents harmless from and against, and pay or reimburse, any claim,
action, suit, proceeding, loss, liability, damage or expense (including
reasonable attorneys’ fees) (collectively, “Losses”) related to claims asserted
by any third party, directly or indirectly, as a result of Ethypharm’s or its
Affiliates’ or Third Party Manufacturer’s failure to manufacture the Product in
accordance with the Specifications or cGMP or of Ethypharm’s breach of any of
its representations, warranties, covenants hereunder; provided, however, that
Ethypharm shall not be required to indemnify Ampio with respect to any such
Losses to the extent such Losses arise from or relate to Ampio’s or its
Affiliates’ negligent acts or omissions, willful wrongful acts or Ampio’s breach
of its representations, warranties, covenants or other obligations hereunder.

6.2 Ampio’s Indemnification Obligations . Ampio shall indemnify and hold
Ethypharm and its Affiliates and their respective officers, directors,
stockholders, employees and agents harmless from and against, and pay or
reimburse, any Losses related to claims asserted by any third party, directly or
indirectly, as a result of: (a) Ampio’s or its Affiliates’ negligent acts or
omissions, willful wrongful acts or breach of any of its representations,
warranties, covenants or other obligations hereunder; (b) liabilities, expenses
or damages arising from the actions of Ampio to promote, market, commercialize,
distribute and sell the Product in the Territory; and (d) liabilities, expenses
or damages arising from the actions of Ampio’s distributors, Affiliates and
Licenses or brought by such distributors, Affiliates or Licenses; provided,
however, that Ampio shall not be required to indemnify Ethypharm with respect to
any such Losses to the extent such Losses arise from or relate to Ethypharm’s,
its Affiliates’ or subcontractors’ negligent acts or omissions, willful wrongful
acts or Ethypharm’s breach of its representations, warranties, covenants or
other obligations hereunder.

6.3 Indemnification Procedures . A party that intends to claim indemnification
under this Article 6 (the “indemnitee”) with respect to any third-party action,
claim or liability shall notify the other party (the “indemnitor”) promptly in
writing of any action, claim or liability in respect of which the indemnitee
believes it is entitled to claim indemnification; provided, that the failure to
give timely notice to the indemnitor shall not release the indemnitor from any
liability to the indemnitee except to the extent the indemnitor is materially
prejudiced thereby. The indemnitor shall have the right, by written notice to
the indemnitee, to assume the defense of any such action or claim, within the
fifteen (15) day period after the indemnitor’s receipt of written notice of any
action or claim, with counsel of the indemnitor’s choice and at the sole cost of
the indemnitor. If the indemnitor so assumes such defense, the indemnitee may

 

CONFIDENTIAL    17 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

participate therein through counsel of its choice, but at the sole cost of the
indemnitee; provided, however, if the defendants in any such action include both
the party seeking indemnification and the indemnifying party, and the party
seeking indemnification shall reasonably conclude that there may be legal
defenses available to it which are different from or additional to, or
inconsistent with, those available to the indemnifying party, the party seeking
indemnification shall have the right to select separate counsel to participate
in the defense of such action on behalf of such party seeking indemnification,
at the indemnifying party’s expense. If the indemnitor fails to assume such
defense and/or to diligently prosecute the same, the indemnitee may assume such
defense at the indemnitor’s sole expense. The party not assuming the defense of
any such claim shall render all reasonable assistance to the party assuming such
defense, and all reasonable out-of-pocket costs of such assistance shall be for
the account of the indemnitor. No such claim shall be settled other than by the
party defending the same, and then only with the prior written consent of the
other party, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that the indemnitee shall have (i) no obligation to
consent to any settlement of any such action or claim that (a) imposes on the
indemnitee any monetary or other liability or obligation that is not assumed and
agreed to be performed in full by the indemnitor or (b) adversely affects the
indemnitee’s rights hereunder or damages its reputation or business, and (ii) no
right to withhold its consent to any settlement of any such action or claim if
the settlement involves only the payment of money by the indemnitor or its
insurer without admission of liability by the indemnitee and the indemnitor or
its insurer irrevocably agrees in writing to make such payment. If the parties
are unable to agree as to the application of Sections 6.1 and 6.2 to any claim,
pending resolution of the dispute in accordance with Section 11.1, the parties
may conduct separate defenses of such claims, with each party retaining the
right to claim indemnification from the other party in accordance with Sections
6.1 and 6.2 upon resolution of the underlying action.

6.4 Limitation of Liability . NEITHER PARTY SHALL BE LIABLE WITH RESPECT TO ANY
CLAIM RELATED TO THIS AGREEMENT FOR ANY SPECIAL, INCIDENTAL OR INDIRECT DAMAGES,
INCLUDING ANY LOSS OF INCOME, LOSS OF PROFITS, COSTS OF SUBSTITUTION, COSTS OF
COVER OR INCREASED CAPITAL COSTS, REGARDLESS OF THE FORM OR NATURE OF ACTION,
WHETHER IN CONTRACT, BREACH OF WARRANTY, STRICT LIABILITY, EQUITY, INDEMNITY,
NEGLIGENCE, INTENTIONAL CONDUCT, TORT OR OTHERWISE, EVEN IF SUCH DAMAGES WERE
FORESEEABLE OR IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

ARTICLE 7

INSURANCE

Each of Ampio and Ethypharm shall (and shall cause their respective Affiliates
and Sub-licensees, as required, to), upon the Effective Date, carry or be
subject to coverage (as a named insured) under product liability insurance in an
amount of not less than [***] combined single limit, which insurance shall be
written on a “claims-made” policy basis with an insurance carrier rated at least
A- by Bests Rating Service or a comparable rating by a comparable rating
service.

 

CONFIDENTIAL    18 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

Each party shall provide the other party with evidence of coverage contemplated
hereby, in the form of certificates of insurance, as reasonably requested in
writing. Each party shall provide written notice to the other party fifteen
(15) days prior to any material change, cancellation or non-renewal of the
policy.

ARTICLE 8

CONFIDENTIALITY

8.1 Treatment of Confidential Information . Except as required by applicable
laws and regulations or as otherwise provided in this Article 8, during the
Term, and for ten (10) years thereafter, each party shall hold in confidence,
and may not disclose, in whole or in part, to a third party (except as
specifically set forth herein or with the express prior written consent of the
other party) any and all Confidential Information of the other party and its
Affiliates. During the Term, the parties may not use any Confidential
Information of the other party and its Affiliates for purposes other than those
permitted by this Agreement and the License Agreement.

8.2 Limits on Disclosure . Without limiting the generality of the foregoing,
each party may, with the exercise of reasonable discretion, (i) disclose
Confidential Information to those employees or agents who need to receive the
Confidential Information in order to further the activities contemplated by this
Agreement; and (ii) make disclosures of such portions of Confidential
Information to third-party consultants, attorneys, contractors, advisors,
Affiliates and governmental authorities where, in such party’s judgment, such
disclosure is beneficial to the development, approval or marketing of the
Product pursuant to this Agreement; provided, that such party shall take
reasonable precautions to safeguard the Confidential Information, including by
obtaining appropriate commitments and enforceable confidentiality agreements
having provisions no less stringent than those contained herein.

(a) Each party understands and agrees that the wrongful disclosure of
Confidential Information may result in serious and irreparable damage to the
other party, that the remedy at law for any breach of this covenant may be
inadequate, and that the party seeking redress hereunder shall be entitled to
injunctive relief, without prejudice to any other rights and remedies to which
such party may be entitled.

(b) Except as otherwise set forth in this Agreement, upon the termination or
expiration of this Agreement and at the written request of the disclosing party,
the receiving party shall return all Confidential Information of the disclosing
party (including all copies, excerpts and summaries thereof contained on any
media) or destroy such Confidential Information at the option of the receiving
party; provided, that the receiving party may retain one copy of all
Confidential Information of the disclosing party for its legal records.

 

CONFIDENTIAL    19 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 9

TERM AND TERMINATION

9.1 Term. This Agreement shall be effective immediately upon the Effective Date
and shall remain into effect for a period of ten (10) years from the Effective
Date (the “Term”). Upon the expiry of the Term, this Agreement will be
automatically renewed for one or more additional three (3) year periods, unless
terminated by any of the Parties six (6) months prior to the end of the initial
period, or any of the renewed period, by proper notice.

9.2 Termination for Breach. If either party commits a material breach or default
in the performance or observance of any of its obligations under this Agreement,
other than nonpayment of a monetary obligation, and such breach or default
continues for a period of sixty (60) days after delivery by the other party of
written notice reasonably detailing such breach or default, or, if the
non-performing party shall promptly, within such sixty (60) days, proceed with
all due diligence to cure such failure, and such failure is not cured within
such longer period (not to exceed one hundred eighty (180) additional days) as
shall be reasonably necessary for such party to cure the same with all due
diligence, then the non-breaching or non-defaulting party shall have the right
to terminate this Agreement, with immediate effect, by giving written notice to
the breaching or defaulting party. Nonpayment of a monetary obligation is deemed
a material breach hereunder and the non-breaching party may terminate this
Agreement if such breach continues for a period of thirty (30) days after
delivery to the breaching party of written notice of non-payment, with
termination effective on the date provided for in that. If either Ethypharm, its
Third Party Manufacturer or Ampio becomes an Ineligible Person, such status
shall constitute a material breach hereunder, and the non-breaching party may
terminate this Agreement if such breach continues for a period of thirty
(30) days after delivery to the breaching party of written notice of
termination, with termination effective on the date provided for in that notice.

9.3 Termination for Bankruptcy. To the extent permitted by law, this Agreement
shall automatically terminate upon the initiation of any proceeding in
bankruptcy, reorganization or arrangement for the appointment of a receiver or
trustee to take possession of the assets of either party or a similar proceeding
under law for the release of creditors by or against either party, or if either
party makes a general assignment for the benefit of its creditors.

9.4 Withdrawal of Regulatory Approval and NDA. This Agreement may be terminated
with respect to relevant countries in the Territory by either party in the event
that a Regulatory Authority in the Territory withdraws the concerned Regulatory
Approval for future marketing of Product in the concerned country of the
Territory.

9.5 No Waiver of Termination Rights. The right of either party to terminate this
Agreement, as provided in this Article 9, shall not be affected in any way by
its waiver of, or failure to take action with respect to, any previous default.

 

CONFIDENTIAL    20 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

ARTICLE 10

FORCE MAJEURE

10.1 Effects of Force Majeure. A party hereto shall be excused and shall not be
held liable or responsible for failure or delay in fulfilling or performing any
of its obligations under this Agreement (other than the payment of money) if
such failure or delay is caused by acts of God, acts of the public enemy, fire,
explosion, flood, epidemic or other natural physical disaster, drought, war,
terrorists, riot, unavailability of raw material, sabotage, embargo, strikes or
other labor disputes, intervention of governmental authority, impossibility of
the use of railways, shipping, aircraft, motor transport or other means of
public or private transport, failure or suspension of utilities, and political
interference with the normal operation of either party or by any other event or
circumstance of like or different character to the foregoing beyond the
reasonable control and without the fault or negligence of the affected party (a
“Force Majeure Event”). Such excuse shall continue as long as the Force Majeure
Event continues. Upon cessation of such Force Majeure Event, such party shall
promptly resume performance hereunder.

10.2 Notice of Force Majeure. Each party agrees to give the other party prompt
written notice of the occurrence of any Force Majeure Event, the nature thereof
and the extent to which the affected party will be unable to perform its
obligations hereunder. Each party further agrees to use reasonable efforts to
correct or otherwise address the Force Majeure Event as soon as practicable and
to give the other parties prompt written notice when it is again fully able to
perform such obligations.

ARTICLE 11

Miscellaneous

11.1 Dispute Resolution. Ethypharm and Ampio agree to irrevocably submit to the
exclusive jurisdiction of (i) the Supreme Court of the State of New York, New
York County, U.S.A., or (ii) the United States District Court for the Southern
District of New York U.S.A., for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
Each Party agrees to commence any such action, suit or proceeding either in the
United States District Court for the Southern District of New York, U.S.A. or,
if such suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the Supreme Court of the State of New York, New York
County, U.S.A.

EACH PARTY HERETO WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, AND EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER, AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

 

CONFIDENTIAL    21 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

11.2. Independent Contractors. The relationship between Ethypharm, on the one
hand, and Ampio, on the other hand, is that of independent contractors and
nothing herein shall be deemed to constitute or create the relationship of
partners, joint venturers nor of principal and agent between Ethypharm on the
one hand and Ampio on the other hand. Neither party shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of the other party or to bind the other party to any contract,
agreement or undertaking with any third party.

11.3. Assignment. This Agreement may be assigned and/or delegated by either
party to an Affiliate of such party or in connection with any sale, merger or
other business combination involving all or substantially all of such party’s
assets or capital stock or of the assets to which this Agreement relates. Except
as otherwise provided in this Agreement, neither this Agreement nor any other
rights or obligations hereunder shall be assigned, transferred or delegated by
either party without the prior written consent of the other party, not to be
unreasonably withheld, conditioned or delayed. Any permitted assignee shall,
upon the request of the other party hereto, expressly acknowledge, by written
agreement, its assumption of all obligations and liabilities under this
Agreement. Any attempted assignment in violation of the foregoing shall be null
and void. This Agreement shall inure to the benefit of each party’s permitted
successors and assigns.

11.4. Governing Law. This contract shall be governed by, and construed in
accordance with, the laws of the State of New York without reference to that
state’s conflicts of laws rules. The parties expressly reject the application of
the United Nations Convention on Contracts for the International Sale of Goods
and all implementing legislation thereunder.

11.5. No Implied Waiver. No failure or delay on the part of either party hereto
to exercise any right, power or privilege hereunder or under any instrument
executed pursuant hereto shall, in itself, operate as a waiver; nor shall any
single or partial exercise of any right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.

11.6. Notice. All notices required to be given hereunder shall be in writing and
shall be given by personal delivery, via facsimile transmission followed by U.S.
mail, by a nationally recognized overnight carrier or by registered or certified
mail, postage prepaid with return receipt requested. Notices shall be addressed
to the parties as follows:

If to Ethypharm:

Ethypharm S.A.

194 Bureaux de la Colline

F92213 Saint-Cloud

 

CONFIDENTIAL    22 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

France

Attn: Hugues LECAT—Chairman of the Board—CEO

Facsimile No.: +33 1 41 12 17 30

With a copy (which shall not constitute notice) to:

Ethypharm USA Corp.

1500 Market Street, 12th Floor, East Tower

Philadelphia, PA 19102

Attn: Hafid Touam-CEO

Facsimile No.: (610) 994-2302

If to Ampio:

Ampio Pharmaceuticals, Inc.

The Quadrant

5445 DTC Parkway, Suite 925

Greenwood Village, CO 80111

U.S.A.

Attn: Michael Macaluso—Chairman of the Board and CEO

Facsimile (720) 437-6501

With a copy (which shall not constitute notice) to:

Goodwin Procter LLP

Exchange Place

Boston, MA 02109

Attention: Larry Wittenberg

Facsimile: 617-523-1231

Notices delivered personally shall be deemed communicated as of actual receipt;
notices sent via facsimile transmission shall be deemed communicated as of
receipt by the sender of written confirmation of transmission thereof; notices
sent via overnight courier shall be deemed received as of one business day
following sending; and notices mailed shall be deemed communicated as of three
(3) business days after proper mailing. A party may change his or its address by
written notice sent in accordance with this Section 12.6.

11.7. Amendments. Any amendment or modification of this Agreement shall be valid
only if made in writing and signed by both parties hereto.

11.8. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which shall constitute a single
document. A facsimile signature of an authorized signatory of either party shall
be valid and binding and constitute due execution and delivery of this Agreement
by such party.

 

CONFIDENTIAL    23 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

11.9. Interpretation. The Section headings contained in this Agreement are for
the convenience of reference only and shall not affect the meaning or
interpretation of this Agreement. As used in this Agreement, any reference to
the masculine, feminine or neuter gender shall include all genders, the plural
shall include the singular, and the singular shall include the plural. Unless
the context otherwise requires, the term “party” when used herein means a party
hereto. References herein to a party or other Person include its respective
successors and permitted assigns. The words “includes” and “including” when used
herein shall be deemed to be followed by the phrase “without limitation” unless
such phrase otherwise appears. Unless the context otherwise requires, references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.
Unless the context otherwise requires, the words “hereof,” “hereby,” “hereunder”
and “herein” and words of similar meaning when used in this Agreement refer to
this Agreement in its entirety and not to any particular Section or provision
hereof. All monetary amounts in this Agreement are expressed and shall be paid
in U.S. dollars. With regard to each and every term and condition of this
Agreement, the parties understand and agree that the same has or have been
mutually negotiated, prepared and drafted, and that, if, at any time, the
parties desire or are required to interpret or construe any such term or
condition or any agreement or instrument subject thereto, no consideration shall
be given to the issue of which party actually prepared, drafted or requested any
term or condition of this Agreement.

11.10. Entire Agreement. This Agreement and the License Agreement constitutes
the entire understanding between the parties with respect to the subject matter
hereof and supersedes all prior contracts, agreements and understandings related
to the same subject matter between the parties. In particular, in case of
inconstancies between the terms of the License Agreement and the terms of this
Agreement with respect to the manufacture and supply of the Product, the terms
of this Agreement shall prevail. The parties intend this Agreement to be a
complete statement of the terms of their understanding.

11.11. Benefit; Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

11.12. Survival. Notwithstanding anything to the contrary contained in this
Agreement, the provisions of Article 3 (to the extent of post-termination
complaints and reporting obligations) and Articles 1, 5, 6, 7, 8 11and 12 shall
survive, in accordance with their respective terms, any termination or
expiration of this Agreement.

11.13. Further Assurances. The parties agree that they shall take all
appropriate actions, including the execution or filing of any documents or
instruments, that may be reasonably necessary or advisable to carry out the
intent and accomplish the purposes of any of the provisions hereof.

11.14. Severability. In the event that any provision of this Agreement shall be
held invalid or unenforceable for any reason by a court of competent
jurisdiction, such provision or part thereof shall be considered separate from
the remaining provisions of this Agreement, which shall remain in full force and
effect. Such invalid or unenforceable provision shall be deemed revised to
effect, to the fullest extent permitted by applicable law, the intent of the
parties as set forth herein.

 

CONFIDENTIAL    24 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

11.15. Use of Names; Publicity. Neither party will use the name of the other
party or issue any press release or other publicity relating to this Agreement
in any form without the written permission of the other, except as may be
required by applicable law (including securities exchange rules) or as otherwise
contemplated hereunder. Neither party will unreasonably withhold its written
permission if the other party desires to issue such a press release or other
publicity with respect to this Agreement.

 

CONFIDENTIAL    25 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.

Date:

 

ETHYPHARM S.A. By:   /s/ Hugues LECAT Name:   Hugues LECAT Title:   CEO—Chairman
of Management Board

 

AMPIO PHARMACEUTICALS, INC. By:   /s/ Michael Macaluso Name:   Michael Macaluso
Title:   Chairman of the Board and CEO

 

CONFIDENTIAL    26 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

EXHIBIT A

BATCH SIZE DEFINITION

A full batch size of Product represents [***].

 

CONFIDENTIAL    27 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

EXHIBIT B

SUPPLY PRICES

Ethypharm Supply prices of Product expressed EX WORKS (Ethypharm Commercial
Manufacturing Site) taxes excluded, in bulk tablets, to Ampio shall be:

[***]

[***]

The Supply Price as determined above includes the supply of excipients and
active drug, the analysis of active drug and excipient, the manufacturing
operations according to the standards of ETHYPHARM and the delivery in bulk
packaging Ex Works as indicated.

 

CONFIDENTIAL    28 | Page



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

EXHIBIT C

PRODUCT SPECIFICATIONS

 

CONFIDENTIAL    29 | Page